UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                         __________________

                            No. 95-40791
                          Summary Calendar
                         __________________



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                               versus

     ANN WYATT,

                                          Defendant-Appellant.

         ______________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                          (1:94-CR-12-4)
         ______________________________________________

                            May 14, 1996


Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant appeals her guilty-plea conviction for conspiracy to

distribute and possess with intent to distribute five or more

kilograms of cocaine.    She contends that her guilty plea was not

knowingly and voluntarily entered.      We affirm the judgment of the

district court.

     The record indicates that the district court fully advised


*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
appellant   of   the     nature   of   the   conspiracy     charge   and   the

consequences of pleading guilty to the offense.             Fed. R. Crim. P.

11(c); see United States v. Johnson, 1 F.3d 296, 299-302 (5th Cir.

1993).    Although Wyatt initially appeared confused concerning her

involvement in the offense, she subsequently admitted that the

facts presented by the Government were true, that she intentionally

participated in the conspiracy offense, and that she was pleading

guilty because she actually was guilty of the conspiracy offense.

The   district   court    carefully    questioned   Wyatt    concerning    her

involvement in the offense, and Wyatt admitted she intentionally

participated in the conspiracy.        A defendant's solemn declarations

in open court carry a strong presumption of truth.            See Blackledge

v. Allison, 431 U.S. 63, 74, 97 S. Ct. 1621, 1629, 52 L. Ed.2d 136

(1977).   Because the record indicates that Wyatt's guilty plea was

knowingly and voluntarily entered, Wyatt's conviction is AFFIRMED.




                                       2